Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED OFFICE ACTION
This Office Action is in response to the papers filed on 26 October 2021.

APPLICANT’S ELECTION
Applicants’ election with traverse of Group II (Claims 37, 39, 45-46, 50, 56,  58, 63 and 66; drawn to a method of preparing a plurality of platelet units for infusion) in the reply filed on 26 October 2021 is acknowledged. The Applicant asserts all of the groups are united by special technical features not taught by Hei, such as combining multiple apheresis-collected platelet donations, then separating them into a greater number of platelet units than the number of units that could have been prepared without combining the donations. Examiner notes this is not a recitation of Invention III (see claim 68), Invention V, VI, VII, VIII, X, or XI. It is also noted Invention XII does not require platelet units to be collected by apheresis. While the Applicant argues Hei does not teach using platelets for infusion, Examiner notes this is not a technical feature of all of the claimed inventions; for example, Inventions III and IV do not require infusion. The Applicant asserts Inventions II and IV recite similar language, and could be searched together without undue burden. Examiner notes that while burden is a consideration under US Restriction Practice, it is not a consideration under 371 Restriction Practice.



To prepare PC (platelet concentrates) containing ≈ 12 × 1011 platelets by apheresis, two donations of the same ABO group were combined in a primary pool. These primary pools were split into four equal parts for suspension in either PAS (3 units) or plasma (reference unit). The apheresis equipment used (Trima or Spectra, Gambro or Amicus; Baxter) allowed collection of platelets in a volume sufficiently small enough for further suspension in PAS to 20% or 30% plasma inclusion.

Therefore the art teaches combining two (hence, multiple) apheresis-collected platelet donations, then separating them into a greater number of platelet units (four) than the number of units that could have been prepared without combining the donations.

The requirement is still deemed proper and is therefore made FINAL. Claims 1-3,9,14-15,17,24,27,31,36,68-70,73,75,79,82-83,92,104-108,111-112,114,116-120,123,126-127,129,131-134,137-139 and 143 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

CLAIMS UNDER EXAMINATION
Claims 37, 39, 45-46, 50, 56, 58, 63 and 66 have been examined on their merits.

  PRIORITY
The Applicant claims priority to Provisional Applications 62/276,223, filed on 07 January 2016 and 62/311,373 filed on 21 March 2016.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 45 and 66 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 45 recites collecting the new platelet donation comprises targeting the platelet collection to yield a donation comprising at least about 125% of the number of platelets required to prepare one platelet unit, but less than the number of platelets required to prepare two platelet units.  The Instant Specification does not disclose a specific definition for “targeting”. The metes and bounds of the term “targeting” are unclear. It is unclear if targeting encompasses a physical process, a chemical process, if it refers to the number of cells collected or if it encompasses specific method steps. Appropriate correction is required. For the purposes of examination, any donation that comprises about 125% of the number of platelets required to prepare one platelet unit, but less 

Claim 66 recites the targeting may comprise determining an “optimal platelet collection”. The term “optimal” is defined as “most desirable or satisfactory” (Merriam Webster Dictionary). The term “optimal” is a relative term which renders the claim indefinite. The term “optimal” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or       
    nonobviousness.

Claims 37 and 63 are rejected under 35 U.S.C. 103 as being unpatentable over Gulliksson et al. (Storage of platelets in additive solutions: a multicentre study of the in vitro effects of potassium and magnesium. Vox Sanguinis (2003) 85, 199–205) in view of National AIDS Control Organization (Standards For Blood Banks & Blood Transfusion Services. 2007, pages 1-111).

Gulliksson et al. teach a method of storing platelets. The art discloses the following method (page 22, right column, third paragraph of Materials and Methods):

To prepare PC (platelet concentrates) containing ≈ 12 × 1011 platelets by apheresis, two donations of the same ABO group were combined in a primary pool. These primary pools were split into four equal parts for suspension in either PAS (3 units) or plasma (reference unit). The apheresis equipment used (Trima or Spectra, Gambro or Amicus; Baxter) allowed collection of platelets in a volume sufficiently small enough for further suspension in PAS to 20% or 30% plasma inclusion.


As set forth above, Gulliksson teaches two donations are pooled to create a primary pool. It is of note the art teaches a total of 24 primary pools from apheresis were prepared at different sites (page 201, left column, first paragraph). Therefore Gulliksson is broadly interpreted to have an inventory of apheresis-collected platelet preparations. 

Examiner broadly interprets the first donation of each primary pool to read on an apheresis-collected platelet preparation. The art teaches it is combined with a second donation. The art teaches the donations are from the same ABO blood group. Therefore it is broadly interpreted to be a donation from a suitable donor (hence, having the same blood group) for donating platelets by apheresis.

Any information disclosed by the prior art which describes the platelets is broadly interpreted to be an inventory log. As set forth above, Gulliksson teaches donations from the same ABO group are combined.  Therefore the art teaches an inventory log comprising a donor blood type for each platelet preparation.  The art teaches platelets are collected by apheresis from “normal donors” meeting standard donation criteria and who had given written, informed consent according to institutional guidelines” (see page 200, right column, “Materials and Methods). Normal donors meeting standard donation criteria are interpreted to read on “an available donor suitable for donating platelets by apheresis”. The art teaches donors provide written consent. The written consent provided by each donor is broadly interpreted to be a unique identifier for the donated preparation.

Gulliksson teaches units from the same ABO blood group are pooled. This is interpreted to mean ABO platelets are identified from the inventory log for combination with donor platelets of the same ABO group. 

Examiner notes the art teaches according to the protocol, the platelet content per PC unit was intended to be ≈ 3 × 1011 platelets (range 2–4 × 1011) (page 201, left column, first paragraph). This is interpreted to read on an inventory log comprising a quantity of platelets for each preparation. As set forth above, the art teaches pooling produces 12 × 1011 platelets. Therefore the art is interpreted to teach the amount of pooled cells is greater than cells in an individual unit. 

It is noted that Gulliksson discloses storage time (i.e. Table 3). Gulliksson is silent regarding an inventory log containing donation time.

National AIDS Control Organization (NACO) discloses standards to ensure better quality control system on collection, storage, testing and distribution of blood and its components (page 5, second paragraph). The art discloses a labelling system for who blood and its components (see page 44, section F). The art teaches the following information should be collected:

LABELLING FOR WHOLE BLOOD/COMPONENT 
After processing the blood, a final label should be affixed on the bag with the following information. 
F-3.1 Name of the product i.e., whole blood or component or intended component. 
F-3.2 The numeric or alphanumeric identification. 
F-3.3 The date of collection and expiry. 
F-3.4 The name and amount of anticoagulant and the approximate volume of blood collected

The art teaches platelet concentrates should be stored between 22° C + 2° C with continuous gentle flat bed agitation (60-70/min) or a rotor (5-10 cycles/min.) maintained throughout the storage period. The expiry date of platelet concentrate prepared in a closed system should be 3 days after the collection of original blood. The expiry date may be extended to 5 days or longer when special plastic bags or anticoagulants are in use (see page 56 H-3.3).

It would have been obvious to combine the teachings of the prior art by recording donation time. One would have been motivated to do so since Gulliksson collects platelets and NACO teaches the date of collection and expiry should be recorded for 
Examiner notes the preamble of claim 37 recites a method of preparing a plurality of platelet units for infusion. Examiner notes the claim is not directed to a method of infusion. Therefore the claim is interpreted to mean platelets prepared by the claimed method can be used for infusion. As set forth above, Gulliksson teaches the disclosed method produced viable platelets. Therefore the platelets disclosed by Gulliksson are indistinguishable from platelets that can be used for infusion. Therefore claim 37 is included in this rejection (claim 37).

As set forth above, the art teaches Examiner notes the platelet content per PC unit was intended to be ≈ 3 × 1011 platelets (range 2–4 × 1011) (hence, at least about 2.4 × 1011;page 201, left column, first paragraph). Therefore claim 63 is included in this rejection (claim 63).

Therefore Applicant’s Invention is rendered obvious as claimed.

Claims 39, 45-46, 50 and 66 are rejected under 35 U.S.C. 103 as being unpatentable over Gulliksson et al. in view of National AIDS Control Organization (NACO) as applied to claim 37 above, and further in view of Swarup et al. (Study of Single Donor Platelet (SDP) Preparation by Baxter CS 3000 plus and Haemonetics MCS plus. MJAFI, Vol. 65, No. 2, 2009 page 137-140).

Claim 37 is rejected on the grounds set forth above. The teachings of Gulliksson and Swarup as set forth above are reiterated.

Gulliksson discloses two donations are pooled to produce a platelet concentrate containing ≈ 12 × 1011 platelets. A donation is broadly interpreted to read on a platelet preparation. 

Gulliksson teaches the platelet content per PC unit is intended to be ≈ 3 × 1011 platelets (range 2–4 × 1011) (page 201, left column, first paragraph). Therefore two units is two times ≈ 3 × 1011 platelets (hence, ≈ 6 × 1011 platelets).

While Gulliksson teaches a platelet preparation from a donor (hence, one of the donations), the art is silent regarding the number of platelets in each donation.

Swarup et al. teach plateletpheresis procedures (single donor platelets) produce an average of 3-5 x 1011 platelets (page 137, left column, first paragraph). The art discloses an apheresis machine to produce a platelet yield of 3.58 x 1011 platelets. Examiner notes this machine produces a yield that is marginally better than other machines tested (page 138, right column, first paragraph).  Examiner notes the amount used by the machine is greater than the number of platelets required to prepare one unit as disclosed by Gulliksson but less than the number used to prepare two platelet units (i.e. 6 x 1011 platelets).

It would have been obvious to select a platelet preparation with greater than the number of platelets required to prepare one unit. One would have been motivated to do so since Gulliksson teaches the use of an apheresis system to collect platelet donations and Swarup teaches the use of an apheresis machine that produces a yield of 3.58 x 1011 platelets. As disclosed by Swarup, the platelet yield of a donation is a variable affected by the machine used. The skilled artisan would want to use the apheresis system taught by Swarup since the art teaches it produces a better yield. The skilled artisan would want to prepare a platelet preparation with a high number of cells to increase the size of pooled platelets as in Gulliksson. One would have had a reasonable expectation of success since Swarup teaches a platelet donation with a yield that meets the claim limitations in claim 39 (a) can be prepared. Therefore claim 39 is rendered obvious (claim 39).

As set forth above, Swarup teaches an apheresis machine that yields 3.58 x 1011 platelets (hence, about 125% of 3 x 1011 platelets) from a donation. Therefore the machine disclosed by Swarup is interested to target platelet collection to yield a donation about 125% of the platelets required to prepare one platelet unit. It would have been obvious to target platelet collection using the system disclosed by Swarup. One would have been motivated to do so since Gulliksson teaches the use of an apheresis system to collect platelet donations and Swarup teaches the use of an apheresis machine that produces a yield of 3.58 x 1011 platelets. As disclosed by Swarup, the platelet yield of a donation is a variable affected by the machine used. The skilled claim 45). As set forth above, Swarup discloses an apheresis machine that produces greater platelet yield. This is interpreted to mean the optimal platelet collection has been determined. Therefore claim 66 is included in this rejection (claim 66).

It would have been obvious to collect a platelet donation with greater than the number of platelets required to prepare one unit. One would have been motivated to do so since Gulliksson teaches the use of an apheresis system to collect platelet donations and Swarup teaches the use of an apheresis machine that produces a yield of 3.58 1011 platelets. As disclosed by Swarup, the platelet yield of a donation is a variable affected by the machine used. The skilled artisan would want to use the apheresis system taught by Swarup since the art teaches it produces a better yield. The skilled artisan would want to prepare a platelet preparation with a high number of cells to increase the size of pooled platelets as in Gulliksson. One would have had a reasonable expectation of success since Swarup teaches a platelet donation with a yield that meets the claim limitations in claim 46 (a) can be prepared. Therefore claim 46 is rendered obvious (claim 46).

As set forth above, Gulliksson teaches two donations are combined to prepare a primary pool containing 12 × 1011 platelets. As set forth above, Gulliksson teaches a unit can also be in the range of range 2–4 × 1011. It would be obvious to prepare 3 units from a pool since 12 × 1011 platelets, and a unit can contain 4 × 1011 platelets. Examiner notes a primary pool with the claimed number of cells would produce 3 units if each unit contains 4 × 1011 platelets. Therefore claim 50 is included in this rejection (claim 50).

Therefore Applicant’s Invention is rendered obvious as claimed.

Claims 56 and 58 are rejected under 35 U.S.C. 103 as being unpatentable over Gulliksson et al. in view of National AIDS Control Organization (NACO) as applied to claim 37 above, and further in view of Shaz et al. (Method of Preparing Red Blood Cell and Platelet Products. Patent 9394518, published as US2015/0125847 07 May 2015).

Claim 37 is rejected on the grounds set forth above. The teachings of the prior art are reiterated.

While Gulliksson prepares a pooled platelets, the art is silent regarding treatment with a pathogen inactivation process (claim 58).

Shaz discloses a method for preparing a red blood cell containing product and a platelet containing product from a plurality of blood units (Abstract). The method comprises:
The method comprises leukoreducing a plurality of blood units, separating RBCs, platelets, and plasma from the units to form leukoreduced blood components, pooling the leukoreduced RBC components; pooling the leukoreduced platelet components, treating the pooled components to inactivate one or more pathogens, adding a storage solution to components, dividing the pooled leukoreduced RBCs into a plurality of RBC-containing product units, each having a uniform number of RBCs, and dividing the pooled leukoreduced platelets into a plurality of platelet-containing product units, each having a uniform number of platelets.

Shaz teaches the blood unit comprises a unit of whole blood or an apheresis unit (see claim 2 of Shaz).

Examiner notes Figure 1 discloses 10-100 units of a blood component from either apheresis or whole blood) can be pooled. The art teaches platelets can be used in lieu of red blood cells ([0017]). The art teaches blood units can be obtained from one donor or a plurality of donors ([0016]). Therefore the art suggests units from different donors can be pooled. 

Examiner notes Figure 1 discloses the amount of a blood cell product (i.e. red blood cells) that are pooled in a vat is separated into separate containers. The Figure discloses single units are pooled together in a vat. The art teaches platelets can be used in lieu of red blood cells ([0017]). Therefore the art is interpreted to teach the amount of pooled cells is greater than cells in an individual unit. 
Claim 56 recites identifying a second available donor suitable for donating platelets for apheresis. The claim recites the second new donation is combined with the donation form claim 37 and the selected platelet preparation. This is interpreted to mean at least 3 units are pooled to produce the pool. It would have been obvious to pool platelets from a second new donor. One would have been motivated to do so since Shaz teaches platelets from multiple donors can be pooled. As set forth above, Shaz teaches 10-100 units of a blood component can be combined to produce a pool, and subsequently separated into multiple uniform doses. The skilled artisan would collect additional platelets to increase the size of the pool, and therefore the number of units that can be produced. One would have had a reasonable expectation of success since Shaz teaches pools of up to 100 units can be formed from multiple donors. One would have claim 56).

It would have been obvious to combine the teachings of the prior art by treating pooled platelets to inactivate one or more pathogens. One would have been motivated to do so since Shaz teaches treating pooled platelets to inactivate pathogens. The reference teaches pathogens transmitted during transfusion can harm recipients (column 1, lines 25-26). The skilled artisan would treat blood components to prevent transmission of harmful pathogens to the recipient. One would have had a reasonable expectation of success since Shaz teaches pooled platelets can be treated to remove pathogens. One would have expected similar results since Gulliksson and Shaz are both directed to pooled platelets. Therefore claim 58 is included in this rejection (claim 58).

Therefore Applicant’s Invention is rendered obvious as claimed.

			Conclusion	

No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATALIE MOSS whose telephone number is (571) 270-7439. The examiner can normally be reached on Monday-Friday, 8am-5pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on (571) 272-0614. The fax phone number for the organization where this application or proceeding is assigned is (571) 270-8439.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

					

	/NATALIE M MOSS/           Examiner, Art Unit 1653